United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1166
Issued: October 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 16, 2016 appellant filed a timely appeal from a March 31, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish more than two percent
permanent impairment of the right lower extremity for which he received a schedule award.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new medical reports after the issuance of OWCP’s March 31, 2016 decision. However, the
Board lacks jurisdiction to review new evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 7, 2011 appellant, then a 44-year-old letter carrier, sustained a right heel
injury and plantar fasciitis as a result of carrying mail. OWCP initially accepted the claim for
other enthesopathy of the right ankle and tarsus and later accepted right plantar fasciitis and
contusion of the right foot/heel. Appellant stopped work that day and later began working
reduced hours. He received wage-loss compensation benefits beginning February 11, 2012.
Initial medical reports diagnosed right heel pain and plantar fasciitis attributable to
increased workload at his job. An October 27, 2011 bone scan of the feet revealed nonspecific
areas of increase in activity in the intertarsal and first metatarsophalangeal joints bilaterally due
to arthritic changes and a focal area of increase in the plantar aspect of the right os calcis
possibly a focal contusion or due to an occult facture.
On August 26, 2013 appellant filed a claim for a schedule award (Form CA-7). In an
October 2, 2013 decision, OWCP denied his initial claim for a schedule award as no permanent
employment-related impairment was established.
In an October 21, 2013 second opinion examination, Dr. Jon Levy, a Board-certified
orthopedic surgeon, opined that appellant remained clinically symptomatic and continued to have
residuals of the injury.
On July 17, 2014 appellant again requested a schedule award (Form CA-7). In an
April 25, 2014 report, Dr. Edward Snell, Board-certified in family and sports medicine, provided
an impairment rating. He advised that appellant initially broke his foot 12 years prior and had
experienced foot pain since September 2011. Dr. Snell diagnosed right post-traumatic
osteoarthritis. He indicated that using the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment3 appellant had 27 percent lower extremity
permanent impairment or 10 percent whole person impairment. Dr. Snell indicated that he
arrived at 27 percent impairment by combining appellant’s class 1, grade C impairment for
plantar fasciitis and class III, grade A impairment for osteoarthritis.
On October 8, 2014 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and
OWCP medical adviser, reviewed Dr. Snell’s report and disagreed with his impairment rating as
he based his schedule award on a diagnosis that was not included in the accepted conditions. He
opined that appellant had two percent permanent impairment to the right lower extremity.
Dr. Berman noted that using the sixth edition of the A.M.A., Guides, page 501, Table 16-2 and
the impairment class for plantar fasciitis, appellant had class 1 impairment for a default one
percent impairment. He assigned a grade modifier 1 for functional history as appellant was
mildly deficient, grade modifier 1 for physical examination, and grade modifier 2 for clinical
studies as clinical studies confirmed the diagnosis of a moderate problem and moderate
pathology with arthritis noted. Using the net adjustment formula, he calculated a +1 net
adjustment that moved appellant from grade C to grade D for two percent permanent
impairment.
3

A.M.A., Guides (6th ed. 2009).

2

In a March 11, 2015 decision, OWCP granted a schedule award for two percent
permanent impairment of his right lower extremity. The award ran for 5.76 weeks.
On March 25, 2015 appellant requested an oral telephone hearing with an OWCP hearing
representative. By letter dated April 10, 2015, he rescinded his request for an oral hearing and
requested review of the written record instead.
By decision dated August 19, 2015, an OWCP hearing representative affirmed the
previous decision.
By letter dated November 19, 2015, appellant requested reconsideration.
In an October 28, 2015 report, Dr. Snell provided a supplemental impairment rating. He
diagnosed post-traumatic osteoarthritis of the foot that originally occurred when a ball fell on his
foot in 2001. On examination Dr. Snell noted tenderness to palpation along the tarsal navicular
joint, significant tenderness along the peroneal tendon, subluxation of the peroneal tendon, and
antalgic gait. Using the sixth edition of the A.M.A., Guides, he opined that appellant had 11
percent permanent impairment. Dr. Snell indicated that using page 501, appellant had a class 1,
level 2 impairment for peroneal tendon injury. He also noted that appellant had mild
osteoarthritis. Dr. Snell opined that taking these “two together using the combined table in the
book,” appellant had a combined 11 percent permanent impairment.
On February 20, 2016 Dr. Arthur S. Harris, an orthopedic surgeon and OWCP medical
adviser, reviewed medical evidence of record and concluded that appellant was not entitled to an
additional schedule award. He disagreed with Dr. Snell’s October 28, 2015 report, as he did not
believe appellant’s post-traumatic osteoarthritis had not been accepted as a work-related injury.
Dr. Harris agreed that appellant had two percent lower extremity impairment.
By decision dated March 31, 2016, OWCP denied modification of its prior decision.
On appeal appellant argues that his bone contusion and arthritis were work-related
conditions.
LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.4 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has

4

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

3

adopted the A.M.A., Guides as the uniform standard applicable to all claimants.5 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.6
The sixth edition requires identifying the impairment Class for Diagnosis (CDX), which
is then adjusted by grade modifiers based on Functional History (GMFH), Physical Examination
(GMPE), and Clinical Studies (GMCS).7 The net adjustment formula is (GMFH-CDX) +
(GMPE-CDX) + (GMCS-CDX).8
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and extent in
accordance with the A.M.A., Guides with the medical adviser providing rationale for the
percentage of impairment specified.9
ANALYSIS
The Board finds that appellant has no greater than two percent permanent impairment of
his right leg. OWCP accepted the claim for other enthesopathy of the right ankle and tarsus,
right plantar fasciitis, and contusion of the right foot/heel. On March 11, 2015 it granted a
schedule award for two percent permanent impairment of his right lower extremity. Appellant
claimed an additional schedule award and submitted a supplemental impairment rating from
Dr. Snell.
In his October 28, 2015 report, Dr. Snell calculated 11 percent permanent impairment.
He diagnosed post-traumatic osteoarthritis of the foot that originally occurred when a ball fell on
his foot in 2001. On examination Dr. Snell noted tenderness to palpation along the tarsal
navicular joint, significant tenderness along the peroneal tendon, subluxation of the peroneal
tendon, and antalgic gait. He indicated that appellant had a class 1, peroneal tendon injury and
noted that a clinical x-ray showed mild osteoarthritic change. Dr. Snell opined that by
combining the two diagnoses appellant had 11 percent total permanent impairment. However,
the impairment rating provided by Dr. Snell lacks probative value as it is not based on a proper
application of the A.M.A., Guides. Dr. Snell did not explain in detail how he arrived at his
impairment calculation under the A.M.A., Guides. He did not detail the grade modifiers that he
used nor did he explain how he applied the net adjustment formula.10 Furthermore, Dr. Snell
indicates that he combined the ratings for two diagnoses to arrive at his rating. However, the

5

20 C.F.R. § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013) and Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
7

A.M.A., Guides 494-531.

8

Id. at 521.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
10

See supra notes 7, 8.

4

A.M.A., Guides, contemplate that only one diagnosis will be used.11 As Dr. Snell did not
properly apply the A.M.A., Guides, his opinion on permanent impairment is of limited probative
value.12
Consistent with its procedures,13 OWCP properly referred the matter to an OWCP
medical adviser for an opinion regarding appellant’s permanent impairment in accordance with
the sixth edition of the A.M.A., Guides. On February 20, 2016 Dr. Harris, an OWCP medical
adviser, reviewed medical evidence of record and concluded that appellant was not entitled to an
additional schedule award. He found no basis under the A.M.A., Guides to rate additional
permanent impairment for residuals of the accepted conditions. There is no other current
probative medical evidence of record, in conformance with the sixth edition of the A.M.A.,
Guides, establishing that appellant has more than two percent permanent impairment of the right
leg.
Appellant may, at any time, request a schedule award or increased schedule award based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established greater than two percent permanent
impairment of his right lower extremity, for which he received a schedule award.

11

See A.M.A., Guides 499 (if more than one diagnosis in a region can be used, the one that provides the most
clinically accurate and causally-related impairment should be used).
12

See J.G., Docket No. 09-1128 (issued December 7, 2009) (an attending physician’s report is of little probative
value where the A.M.A., Guides are not properly followed).
13

Supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the March 31, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

